DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim for benefit under 35 USC 119(e) to US Provisional application 62/976,830, filed 14 February 2020. AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 7: The instant claim recites that the mitochondria within the PB-IPCs further enter the nucleus of the entered PB-IPC cells. However, no active step is further necessitated by the claim. Therefore, the act of mitochondria further entering the nucleus of the PB-IPCs in which they were already injected reads as an inherent action of the mitochondria. Thus, the instant claim does not further limit claim 1 which it depends, and is improperly dependent. 
Regarding claim 8: The instant claim recites that mitochondria comprise an SDF-1 protein ligand and the PB-IPC nucleus comprises a nuclear membrane including a CXCR4 protein receptor. CXCR4 is a known receptor for SDF-1, therefore the interaction of SDF-1 with CXCR4 – as stated in the instant claim – is an inherent action of the protein ligand within the mitochondria and does not further necessitate an active step of the method. Therefore, the instant claim does not further limit claims 1 and 7 which it depends, and is improperly dependent. 
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (Stem Cells Transl Med, 2017 (hereafter Zhou et al 2017)) in view of Zhou et al (US 8835163 B2 (hereafter Zhou et al ‘163)).

Regarding claims 1-3: In the 2017 article, Zhou et al 2017 provide an update on clinical findings regarding their novel Stem Cell Educator (SCE) therapy, wherein it is disclosed that the nature of platelets are modulated in diabetic patients following SCE therapy. Furthermore, Zhou et al 2017 disclose that platelets – and the isolated mitochondria thereof – express embryonic stem cell and pancreatic islet β-cell-associated markers, and may thereby be employed to modify cell physiology (Abstract; Pages 1685-1686). 
In one embodiment of the experiment, Zhou et al 2017 isolate peripheral blood-derived mononuclear cells (PBMCs) from human buffy coat blood units. The resulting PBMCs are stimulated with Dynabeads coupled with anti-CD3 and anti-CD28 antibodies in the presence of recombinant human IL-2. Mitochondria, which are isolated from peripheral blood platelets, are also added to a number of the cultures, which are all incubated at 37°C, in 8% CO2 (Page 1685, Treatment of Human PBMCs…). 
In another embodiment of the experiment, Zhou et al 2017 dissociate freshly isolated human pancreatic islets into single cells, which are subsequently co-cultured with labeled platelets within a transwell system. The same culture system was employed in yet another embodiment, but for whole pancreatic islets and platelet-derived mitochondria instead (Page 1686, Treatment of Human Pancreatic Islets…).
Within the 2017 article, Zhou et al 2017 do not disclose the isolation of peripheral blood insulin-producing cells (PB-IPCs) from peripheral blood samples. 
However, in the previously granted US Patent 8835163 B2, Zhou et al ‘163 disclose a novel stem cell population from adult human blood, designated peripheral blood stem cells or peripheral blood insulin-producing cells (Column 6, Lines 14-16; Column 8, Lines 2-6). 
To generate the peripheral blood insulin-producing cells (PB-IPCs), a sample of adult human peripheral blood – or isolated buffy coat – are initially added to culture medium and mixed thoroughly. Mononuclear cells are then further isolated from the cultured buffy coats, followed by the removal of red blood cells. After multiple washes, the PBMCs are seeded onto petri dishes (Column 19, Example 1). It is important to note that the surface of petri dishes is hydrophobic with a positive charge, thereby allowing the separation of PB-IPCs from other non-adherent cells (Column 5, Lines 8-10). 
These isolated PB-IPCs share properties with human embryonic stem cells and hematopoietic cells, including the ability to proliferate and differentiate to other types of cells (Column 6, Lines 14-22). 
Furthermore, Zhou et al ‘163 disclose that the PB-IPCs behave like islet β cell progenitors, as they express β cell-specific insulin gene transcription factors and prohormone convertases, produce insulin, form insulin granule-like structures, and are able to reduce hyperglycemia and migrate into pancreatic islets after transplantation into the diabetic mice (Column 7, Lines 18-27; Columns 23-25, Example 2).
Based on this disclosure of Zhou et al ‘163, it would have been prima facie obvious to modify the experimental embodiments detailed in Zhou et al 2017 to treat isolated PB-IPCs with platelet-derived mitochondria instead of islet β cells. This is due to the fact that the isolated PB-IPCs are functionally equivalent with islet β progenitors, as taught in Zhou et al ‘163 (Column 7, Lines 18-19; Column 26, Lines 10-11). Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success with predictable results due to the protocols and corresponding cellular effects expanded upon Zhou et al 2017 (Page 1685-1686; Pages 1689-1693), as well as the expressed equivalency between PB-IPCs and islet β cell progenitors. This conclusion of obviousness is based on the simple substitution of PB-IPCs for pancreatic islet β cell progenitors. 
Therefore, the combined disclosures of Zhou et al 2017 and Zhou et al ‘163 render obvious the method of treating PB-IPCs with platelet-derived mitochondria, wherein PBMCs are first isolated from peripheral blood samples and then applied to a hydrophobic petri dish to allow for the adhesion and separation of PB-IPCs (Zhou et al ‘163 B2: Column 5, Lines 8-10). Then treating the isolated PB-IPCs with platelet-derived mitochondria initially separated from peripheral blood, wherein the mitochondria enter the cell (Zhou et al 2017: Page 1685 & 1695). This detailed method draws to the method of generating multipotent cells, as recited in instant claims 1-3. 

Regarding claims 4-6: Following the discussion of claim 1 above, as aforementioned, Zhou et al 2017 disclose that the utilized mitochondria are derived from platelets isolated from peripheral blood samples (See Page 1685, Treatment of Human PBMCs…). As the source material is whole peripheral blood, absent evidence of unexpected results, further isolation of mitochondria from any separated component of peripheral blood would have been expected to perform similarly. This therefore reads on the isolation of mitochondria from PBMCs and plasma, wherein each component was previously isolated from peripheral blood, as detailed in instant claims 4-5.
 In addition, Zhou et al 2017 disclose that the PBMCs used for treatment were derived from purchased human buffy coat blood units (See Page 1685, Treatment of Human PBMCs…). Thus, the PBMCs – which, as described in the discussion of claim 2, may be further cultured on a hydrophobic petri dish to isolate PB-IPCs – and mitochondria are derived from two different peripheral blood sources. This reads on instant claim 6, wherein the sample of adult peripheral blood comprises a first sample from a first source and a second sample from a second source, wherein each sub-sample is used distinctly for either the isolation of PB-IPCs or mitochondria. 

Regarding claims 7-8: Following the discussion of claim 1 above, Zhou et al 2017 further disclose that peripheral blood-derived platelets are able to infiltrate whole pancreatic islets and can be activated to release mitochondria – and the mitochondrial DNA – which thereby enter the islet β cells via fibronectin/CD29 or CXCR4/SDF-1 (Zhou et al 2007: Page 1685 & 1695). As PB-IPCs are shown to also express SDF-1 receptor CXCR4, the released mitochondria and its DNA would be able to enter the PB-IPCs in the same manner as islet β cells (Zhou et al ‘163 B2: Figure 5; Columns 23-25, Example 2). Once inside the cell, the mitochondrial DNA will inherently migrate to and enter the nucleus of the cell. These described properties read on instant claims 7-8, wherein the mitochondria enter the nuclei of PB-IPC (claim 7), which is initiated by the interaction of the SDF-1 ligand on the mitochondria with the CXCR4 receptor on the PB-IPCs (claim 8). 

Regarding claim 11: As presented in the discussion of claim 1 above, Zhou et al ‘163 state that the isolated PB-IPCs share properties with human embryonic stem cells and hematopoietic cells, including the ability to proliferate and differentiate to other types of cells (Zhou et al ‘163: Column 6, Lines 14-22).  Zhou et al ‘163 further disclose that the PB-IPCs are inherently CD45 and CD117 positive but CD34 negative, which indicate they are of hematopoietic lineage but not necessarily stem (Zhou et al ‘163: Figure 8C; Column 6, Lines 17-19 and 64-67). However, Zhou et al 2017 teaches that embryonic stemness markers – such as OCT4 and SOX2 – are localized in platelet-derived mitochondria isolated from both umbilical cord blood and peripheral blood (Page 1691; Supplemental Figures S3 and S4). Therefore, treating the PB-IPCs with mitochondria would allow for the introduction of these markers into the cells without potential hindrance of the PB-IPCs inherent ability to differentiate, and may even induce stemness. 
Furthermore, the active steps of the instant claim are the same as claim 1, wherein a multipotent cell is generated. Given that a hematopoietic stem cell is a multipotent cell, the treatment of the PB-IPCs with mitochondria would necessarily result in the generation of hematopoietic stem cells and corresponding upregulation of CD34. Consequently, this reads on the method recited in the instant claim, wherein PB-IPCs are isolated from a sample of peripheral blood via attachment to a hydrophobic surface and further treated with mitochondria, which thereby upregulate hematopoietic stem cell marker CD34. 

Regarding claims 12-16: Following the discussion of claim 11 and of claims 2-3 above, Zhou et al ‘163 disclose the isolation of PBMCs first from peripheral blood samples, which are then applied to a hydrophobic petri dish to allow for the adhesion and separation of PB-IPCs (Zhou et al ‘163: Column 5, Lines 8-10). These isolated PB-IPCs are then treated with platelet-derived mitochondria initially separated from peripheral blood, wherein the mitochondria enter the cell (Zhou et al 2017: Page 1685 & 1695). These method steps directly reads on the method recited in instant claims 12-13. 
For claims 14-16, as was discussed in regards to claims 4-6, Zhou et al 2017 disclose that the utilized mitochondria are derived from platelets isolated from peripheral blood samples (Zhou et al 2017: Page 1685, Treatment of Human PBMCs…). As the source material is whole peripheral blood, absent evidence of unexpected results, further isolation of mitochondria from any separated component of peripheral blood would have been expected to perform similarly. This therefore reads on the isolation of mitochondria from PBMCs and plasma, wherein each component was previously isolated from peripheral blood, as detailed in instant claims 14-15.
 In addition, Zhou et al 2017 disclose that the PBMCs used for treatment were derived from purchased human buffy coat blood units (Zhou et al 2017: Page 1685, Treatment of Human PBMCs…). Thus, the PBMCs – which, as described in the discussion of claim 12, may be further cultured on a hydrophobic petri dish to isolate PB-IPCs – and mitochondria are derived from two different peripheral blood sources. This reads on instant claim 16, wherein the sample of adult peripheral blood comprises a first sample from a first source and a second sample from a second source, wherein each sub-sample is used distinctly for either the isolation of PB-IPCs or mitochondria. 

Regarding claims 9-10 and 17-18: Following the discussion of claims 1 and 11 above, Zhou et al ‘163 further state that PB-IPCs can be directed towards differentiation into a defined population of cells through the incubation of the PB-IPCs with an inducer. This inducer reads on the promoter of instant claim 9 or blood promoter of instant claim 17. Furthermore, such defined cell populations include hepatocytes, endothelial cells, epithelial cells, red blood cells, lymphocytes, macrophages, granulocytes, and osteoblasts (See Zhou et al ‘163: Column 3, Line 21 – Column 4, Line 11). These listed cell populations overlap with those recited in instant claim 10, with the subset of blood cells particularly corresponding to instant claim 18. 

Regarding claims 19-20: As presented in the discussion of claims 1 and 9-10 above, Zhou et al ‘163 disclose a method wherein PB-IPCs are isolated from PBMCs, which had been previously separated from a sample of peripheral blood, via attachment to a hydrophobic surface and further treated with mitochondria. These mitochondria-treated PB-IPCs are then further cultured with an inducer (promoter), wherein they are differentiated into a defined cell population. Such defined cell populations include hepatocytes, endothelial cells, epithelial cells, red blood cells, lymphocytes, macrophages, granulocytes, and osteoblasts, which overlap with those recited in instant claim 20 (Zhou et al ‘163: Column 3, Line 21 – Column 4, Line 11),
In an additional embodiment, Zhou et al ‘163 further disclose a method for treating diabetes in a mammalian subject, comprising differentiating PB-IPCs into insulin-producing cells and administering the differentiated cells to the subject in an amount effective to treat diabetes (Zhou et  al ‘163: Column 4, Lines 54-67). This embodiment reads on the method recited in instant claim 19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633